Citation Nr: 1821680	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  14-37 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right hip scar residuals of a burn injury.

2.  Entitlement to service connection for right hip residuals of a burn injury (other than scars)

3.  Entitlement to service connection for right hand scar residuals of a burn injury.

4. Entitlement to service connection for right hand residuals of a burn injury (other than scars)

5.  Entitlement to service connection for right lower extremity scar residuals of a burn injury.

6.  Entitlement to service connection for right lower extremity residuals of a burn injury (other than scars).



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant and observer


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on a period of active duty for training (ACDUTRA) from September 1996 to March 1997.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of a Department of Veteran Affairs (VA) Regional Office (RO).  In May 2017, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.

The Board notes that the Veteran originally claimed service connection for residual pathology from a burn injury to the right hand, thigh, and lower extremity she allegedly sustained during ACDUTRA service.  Crucially, this claim did not limit her appeal to only scar (or non-scar) residuals, as her original statements initiating these claims note non-scar symptoms such as hip and ankle pain, limitation of motion in the hip and knee, and locking up of the right hand.  Therefore, the Board has amended the issues on appeal to properly reflect the Veteran's intent.

The issues of service connection for non-scar residuals of right hip, hand, and lower extremity burn injuries are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran alleges, and her service treatment records (STRs) confirm, that she sustained a grease fire burn injury to the right thigh in December 1996 while at home on leave from ACDUTRA; as such, she concedes that no line of duty determination was made regarding that incident; however, subsequent March 2010 STRs also confirm her reports that those burn injuries became infected after she returned to training; considering that and her competence to speak to the persistence of scarring associated with right thigh burn injuries, the evidence is at least in relative equipoise as to whether she has right hip scar residuals related to an injury sustained in the line of duty during a period of ACDUTRA.

2.  The Veteran alleges, and STRs confirm, that she sustained a grease fire burn injury to the right hand in December 1996 while at home on leave from ACDUTRA; as such, she concedes that no line of duty determination was made regarding that incident; however, subsequent March 2010 STRs also confirm her reports that those burn injuries became infected after she returned to training; considering the above and her competence to speak to the persistence of scarring associated with right hand burn injuries, the evidence is at least in relative equipoise as to whether she has right hand scar residuals related to an injury sustained in the line of duty during a period of ACDUTRA.

3.  The Veteran alleges, and STRs confirm, that she has sustained a grease fire burn injury to the right lower extremity in December 1996 while at home on leave from training; as such, she concedes that no line of duty determination was made regarding that incident; however, subsequent March 2010 STRs also confirm her reports that those burn injuries became infected after she returned to training; considering the above and her competence to speak to the persistence of scarring associated with her right lower extremity burn injuries, the evidence is at least in relative equipoise as to whether she has right lower extremity scar residuals related to an injury sustained in the line of duty during a period of ACDUTRA.


CONCLUSIONS OF LAW

1.  Service connection for right hip scar residuals of a burn injury is warranted.  38 U.S.C. §§ 1110, 1131, 5107 (2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).

2.  Service connection for right hand scar residuals of a burn injury is warranted.  38 U.S.C. §§ 1110, 1131, 5107 (2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017). 

3.  Service connection for right lower extremity scar residuals of a burn injury is warranted.  38 U.S.C. §§ 1110, 1131, 5107 (2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).


ORDER

Service connection for right hip scar residuals of a burn injury is granted.

Service connection for right hand scar residuals of a burn injury is granted.

Service connection for right lower extremity scar residuals of a burn injury is granted.


REMAND

As noted in the introduction, the Veteran has claimed additional residuals from her burn injuries other than scars, to specifically include right hip and ankle pain, limitation of motion of the right hip and knee, and locking of the right hand.  Unfortunately, unlike with her scarring, which is observable by lay people, these allegations involve more complex symptoms and pathology, and further medical evaluation is needed to determine their precise nature and etiology.  The Board notes that a March 2012 private record notes complaints of pain and soreness in the right leg and lower calf area, right knee and hip pain, and difficulty extending the right knee that was diagnosed as "polyarthralgia and myalgias."  A separate June 2013 private medical opinion indicates that the Veteran's pain, hypersensitivity, and restricted range of motion in her right upper and lower extremities are likely related to scarring from burns sustained in military service in 1996.  However, these records are from different providers and it is unclear whether the June 2013 opinion refers specifically to the diagnoses made by the March 2012 provider (or any diagnoses at all).  Notably, the March 2012 provider addressed only hip and lower extremity pathology while the June 2013 examiner addresses upper and lower extremity pathology.  Moreover, the March 2012 diagnosis was based on reports of pain, soreness, and functional limitations (i.e., limitation of motion) and the June 2013 opinion reflects a slightly different presentation that includes hypersensitivity.  It is also unclear from that opinion whether all noted symptoms underlie a single diagnosis or are reflective of separate disabilities.  Consequently, further clarification is needed.  Critically, the Veteran has not yet been afforded a VA examination in this matter.

Accordingly, the case is REMANDED for the following action:

1. Obtain all updated records of VA or adequately identified private evaluations or treatment the Veteran has received for the disabilities remaining on appeal.

2. Then, arrange for the Veteran to be examined by an orthopedist, neurologist, or other appropriate physicians to determine the nature and likely etiology of her alleged non-scar residuals of burn injury.  Where appropriate, the Veteran should be scheduled for multiple examinations with different specialists.  The examiner should elicit from the Veteran a complete subjective medial history and description of her present complaints.  Based on an examination, review of the record, and any tests or studies deemed necessary, the examiner(s) should provide opinions responding to the following:

a. Please identify, by diagnosis, all right hip, right hand, or right lower extremity disabilities manifested by the Veteran's reported symptoms (including documented reports of radiating pain, limitation of motion, and locking) found on examination OTHER THAN SCARS. All diagnostic findings (or lack thereof) must be reconciled with conflicting evidence in the record.

b. For each disability diagnosed, please opine as to whether it is AT LEAST AS LIKELY AS NOT (A 50 PERCENT PROBABILITY OR GREATER) that such disability is related to the treatment she received during her period of ACDUTRA service for a burn injury between January and March of 1997.

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

3. The AOJ should then review the record and readjudicate the remaining claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the record to the Board.

The Veteran has the right to submit additional evidence and argument on the remanded matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, these matters must be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (2014).




_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


